



Exhibit 10.3
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 29, 2018 (this
“Amendment”), is entered into among Coeur Mining, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below and as amended by
this Amendment).
RECITALS
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of September 29, 2017 (as
previously amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).
B.    The parties hereto have agreed to amend the Credit Agreement as provided
herein.
C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
1.    Amendments.
(a)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
First Amendment Effective Date is $250,000,000.
“Maturity Date” means October 29, 2022; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
(b)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“First Amendment Effective Date” means October 29, 2018.





--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
(c)    Clause (a) of Section 2.16 of the Credit Agreement is hereby amended to
read as follows:
(a)    after the First Amendment Effective Date, the aggregate amount of all
Incremental Revolving Commitments and Incremental Term Loans effected pursuant
to this Section 2.16 shall not exceed $50,000,000;


(d)    Section 3.07 of the Credit Agreement is hereby renumbered Section 3.08,
and a new Section 3.07 is hereby added to the Credit Agreement to read as
follows:
3.07    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or


2



--------------------------------------------------------------------------------





(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(e)    A new clause (f) is hereby added to Section 5.12 of the Credit Agreement
to read as follows:
(f)    The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.
(f)    Section 5.15 of the Credit Agreement is hereby amended by adding the
following text at the end of such section:
As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification (if required) is true and correct in all
respects.


(g)    In Section 6.02 of the Credit Agreement, (i) the “; and” at the end of
clause (g) is hereby amended to read “;”, (ii) the “.” at the end of clause (h)
is hereby amended to read “; and” and (iii) a new clause (i) is hereby added to
read as follows:


3



--------------------------------------------------------------------------------





(i)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
(h)    Section 6.16 of the Credit Agreement is hereby amended by adding the
following text as a new paragraph at the end of such section:
To the extent not delivered on the First Amendment Effective Date, within
sixty (60) days following the First Amendment Effective Date (or such later date
as the Administrative Agent shall agree in its sole discretion), deliver to the
Administrative Agent amendments to the Mortgages in effect on the First
Amendment Effective Date, together with endorsements and updates to the
applicable ALTA mortgagee title insurance policies, opinions of legal counsel
and such other Real Property Security Documents reasonably requested by the
Administrative Agent, in each case in form and substance reasonably acceptable
to the Administrative Agent.


(i)    A new Section 9.12 is hereby added to Article IX of the Credit Agreement
to read as follows:
9.12    ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of


4



--------------------------------------------------------------------------------





such Lender, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (i) sub-clause in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or the Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).
(j)    The second proviso in Section 11.01 of the Credit Agreement is hereby
amended to read as follows:
provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) Incremental Facility Amendments may be effected in
accordance with Section 2.16, (v) Extension Amendments may be effected in
accordance with Section 2.17 and (vi) the Administrative Agent and the Borrower
may make amendments contemplated by Section 3.07.
(k)    Schedule 2.01 of the Credit Agreement is hereby amended to read as
attached as Schedule 2.01 hereto.
2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance reasonably satisfactory to the
Administrative Agent.
(a)    Execution and Delivery of Amendment. The Administrative Agent shall have
received copies of this Amendment duly executed by the Loan Parties, each Lender
and the Administrative Agent.
(b)    Opinion of Counsel. The Administrative Agent shall have received a
favorable opinion of legal counsel (including appropriate local counsel) to the
Loan Parties, addressed to the


5



--------------------------------------------------------------------------------





Administrative Agent and each Lender, dated as of the date hereof, in form and
substance reasonably satisfactory to the Administrative Agent.
(c)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, each in form and substance reasonably satisfactory
to the Administrative Agent:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof, or a certification that no
change has been made to the Organization Documents since the Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
(d)    KYC Information.
(i)    Upon the reasonable request of any Lender made at least ten days prior to
the date hereof, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the date hereof.
(ii)    At least five days prior to the date hereof, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to the Borrower.
(e)    Lender Fees. The Borrower shall have paid to the Administrative Agent for
the account of each Lender the agreed amendment fees.
(f)    Fees and Expenses. The Borrower shall have paid all fees and expenses
owed by the Borrower to the Administrative Agent and the Arranger including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent or the Arranger (directly to such counsel if requested by
the Administrative Agent or the Arranger) to the extent payable pursuant to the
Loan Documents and invoiced prior to or on the date hereof, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the date hereof (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent or the Arranger).


6



--------------------------------------------------------------------------------





3.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents. This
Amendment is a Loan Document.
4.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable Debtor Relief Laws and the availability of equitable remedies.
(c)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment, other than
(i) those that have already been obtained and are in full force and effect and
(ii) those for which the failure to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    The execution, delivery and performance by such Loan Party of this
Amendment do not (i) contravene the terms of its Organization Documents or
(ii) violate any Law, except in each case as could not reasonably be expected to
have a Material Adverse Effect.
5.    Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection therewith, are true and correct in all material
respects (provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties to the extent they are already
modified or qualified by materiality in the text thereof) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties to the
extent they are already modified or qualified by materiality in the text
thereof) as of such earlier date, (b) no event has occurred and is continuing
which constitutes a Default or an Event of Default and (c) as of the date
hereof, the information included in the Beneficial Ownership Certification (if
required) is true and correct in all respects.
6.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
7.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]




7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
COEUR MINING, INC.,
a Delaware corporation

By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Senior Vice President and Chief Financial Officer
GUARANTORS:
COEUR EXPLORATIONS, INC.

By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
COEUR ROCHESTER, INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
COEUR CAPITAL, INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
COEUR ALASKA, INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
COEUR SOUTH AMERICA CORP.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President






8



--------------------------------------------------------------------------------





WHARF RESOURCES (U.S.A.), INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
WHARF RESOURCES MANAGEMENT INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
WHARF REWARD MINES INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
WHARF GOLD MINES INC.
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President
GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP
By. Wharf Gold Mines Inc., its General Partner
By: /s/ Peter C. Mitchell    
Name: Peter C. Mitchell
Title: Vice President


9



--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent

By: /s/ Paley Chen    
Name: Paley Chen
Title: Vice President


10



--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender

By: /s/ Jonathan M. Phillips    
Name: Jonathan M. Phillips
Title: Senior Vice President
ROYAL BANK OF CANADA,
as a Lender
By: /s/ Stam Fountoulakis    
Name: Stam Fountoulakis
Title: Authorized Signatory
BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
By: /s/ Brian L. Banke    
Name: Brian L. Banke
Title: Managing Director
THE BANK OF NOVA SCOTIA,
as a Lender
By: /s/ Ian Stephenson    
Name: Ian Stephenson
Title: Managing Director
By: /s/ Monik Vora    
Name: Monik Vora
Title: Associate Director


11



--------------------------------------------------------------------------------





Schedule 2.01
SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Commitment
Applicable Percentage
Bank of America, N.A.
$
87,500,000.00


35.000000000
%
Royal Bank of Canada
$
67,500,000.00


27.000000000
%
Bank of Montreal, Chicago Branch
$
47,500,000.00


19.000000000
%
The Bank of Nova Scotia
$
47,500,000.00


19.000000000
%
 
 
 
Total


$250,000,000.00


100.000000000
%





12

